Exhibit 10.1

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [ * ]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

M&I Marshall & Ilsley Bank
AMENDED AND RESTATED LOAN AGREEMENT (this “Agreement”)

TomoTherapy Incorporated (“Borrower”) agrees with M&I Marshall & Ilsley Bank
(“Bank”) agree as follows:

1. AMENDING AND RESTATING. This Agreement amends, restates and replaces that
certain Loan Agreement by and between Borrower and Bank, dated as of December 1,
2007.

2. CERTAIN DEFINITIONS. As used in this Agreement, the following terms have the
meanings set forth below:

“Adjusted Credit Limit” means the amount set forth in the Adjusted Credit Limit
Table, below, that corresponds at a given point in time with the amount of TNW
and the amount of EBITDA.

“EBITDA” means, with respect to Borrower, for the trailing twelve (12) month
period, (i) net income during such period, plus (ii) interest expense for such
period to the extent deducted in the computation of net income, plus
(iii) amortization expense for such period to the extent deducted in the
computation of net income, plus (iv) depreciation expense for such period to the
extent deducted in the computation of net income, all determined in accordance
with generally accepted principles of accounting applied on a consistent basis.

“Tangible Net Worth” means the excess of the total of all assets of the Borrower
and all consolidated subsidiaries and affiliates, of every kind and character,
other than goodwill, corporate franchises and other intangibles, less the
aggregate of all liabilities (excluding tax asset value) and reserves of every
kind and character of the Borrower and all consolidated subsidiaries and
affiliates, all determined in accordance with generally accepted principles of
accounting.

“TNW” means Tangible Net Worth.

“<” means the item to the right of this symbol is greater than the item to the
left of this symbol.

“=” means the item to the right of this symbol is greater than or equal to the
item to the left of this symbol.

ADJUSTED CREDIT LIMIT TABLE

                      $[ * ] = TNW < $[ * ]   $[ * ] = TNW < $[ * ]          $[
* ] = TNW  


            $20,000,000           $25,000,000           $30,000,000  
EBITDA < $[ * ]
Adjusted Credit
Limit  
        $25,000,000  
        $30,000,000  
        $35,000,000  

$[ * ] = EBITDA < $[ * ]
            $30,000,000           $35,000,000           $40,000,000  
$[ * ] = EBITDA
               



3. REVOLVING LOANS. Borrower requests that Bank lend to Borrower from time to
time such amounts as Borrower may request in accordance with this Agreement (the
“Revolving Loans”), and, subject to the terms of this Agreement, Bank agrees to
lend such amounts up to the aggregate principal amount of forty million and
no/100 Dollars ($40,000,000.00) at any time outstanding (the “Credit Limit”).
Upon the first calendar quarter end to occur during the term of this Agreement,
Bank will adjust the Credit Limit to the Adjusted Credit Limit, and the Adjusted
Credit Limit will be further adjusted quarterly, as follows:



  (a)   Following the end of each calendar quarter, Bank will determine the
Adjusted Credit Limit as set forth in the Adjusted Credit Limit Table, above,
based on Borrower’s Tangible Net Worth and EBITDA as of such calendar quarter
end, which Adjusted Credit Limit shall become effective sixty (60) days after
the end of such calendar quarter end.



  (b)   The Adjusted Credit Limit shall become effective without notice to
Borrower, but Bank will give Borrower notice of the Adjusted Credit Limit.

The Credit Limit and the Adjusted Credit Limit, as applicable, are evidenced by
an Amended and Restated Promissory Note dated November 30, 2010, and any
renewals, extensions or modifications (the “Promissory Note”). Within the Credit
Limit or the Adjusted Credit Limit, as applicable, Borrower may borrow, repay
and reborrow under this Agreement. Bank is not obligated to, but may make
Revolving Loans in excess of the Credit Limit or the Adjusted Credit Limit, as
applicable, and in any event, Borrower is liable for and agrees to pay all
Revolving Loans.

4. LETTERS OF CREDIT. Borrower may request that Bank issue letters of credit
from time to time during the term of this Agreement in amounts, in aggregate, up
to the unused portion of the Credit Limit or the Adjusted Credit Limit, as
applicable, and Bank agrees to issue such letters of credit. Bank shall charge
an issuance fee for each such letter of credit equal to a rate of 1.60% per
annum multiplied by the amount of each letter of credit, which shall be payable
upon issuance. The availability to Borrower of the Credit Limit, or the Adjusted
Credit Limit, as applicable, for cash borrowing hereunder shall be reduced by
the amounts, in aggregate, of such letters of credit from time to time
outstanding.

5. CONDITIONS FOR LOANS. Bank’s obligation to make the initial Revolving Loan is
subject to satisfaction of the following conditions:



  (a)   Bank shall have received copies, certified by the Secretary of Borrower,
of the Articles of Incorporation and Bylaws of Borrower, resolutions of the
Board of Directors of Borrower, authorizing the issuance, execution and delivery
of this Agreement, the Promissory Note, and a certification of the names and
titles of the representatives of Borrower authorized to sign this Agreement and
the Promissory Note and to request Revolving Loans under this Agreement,
together with true signatures of such representatives. Borrower shall also
provide Bank with evidence that Borrower is current in regard to all annual
report filing with the Secretary of State of the state of its incorporation and
any other state in which it does business.



  (b)   Borrower shall not be in default under this Agreement or any other
obligation to Bank or to any other creditor of Borrower.



  (c)   Borrower shall provide Bank with current financial statements, balance
sheets, profit and loss statements of Borrower in a form and content
satisfactory to Bank, and Borrower’s financial condition, as reflected on said
financial statements, shall be satisfactory to Bank.



  (d)   Borrower shall provide Bank with such other documents as Bank or its
counsel may reasonably require for the proper closing and documentation of this
Agreement and the Revolving Loans contemplated hereunder.

6. LOAN PROCEDURES. Borrower may only obtain Revolving Loans under this
Agreement as follows:

Borrower shall give Bank notice of any Revolving Loan requested under this
Agreement, specifying the date of the Revolving Loan request and the amount of
the Revolving Loan request. All such requests shall be in writing unless Bank
agrees to accept telephonic requests as provided in the Promissory Note. Written
requests shall be on forms approved by Bank. If notice of a Revolving Loan
request is made telephonically and accepted in such form by Bank, such request
shall be confirmed in writing by Borrower within five (5) banking business days
of such request on the same forms as are required to be used by Borrower when
making the request in writing. If Borrower’s then-outstanding Revolving Loans
balances, plus the amount of the request, are within the Adjusted Credit Limit
then applicable and Borrower is not in default under this Loan Agreement, the
Promissory Note delivered pursuant hereto, or any other loan agreement with Bank
or promissory note held by Bank, then within two banking business days of
receipt of the request, Bank will make the Revolving Loan available to Borrower
by crediting the amount of the Revolving Loans to Borrower’s account (Account
No. [ * ]) with Bank. Each Revolving Loan which does not utilize the full amount
available to Borrower under this Agreement shall be in an amount not less than
two thousand dollars ($2,000.00).

7. REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants to Bank that
on the date of each Revolving Loan:



  (a)   Neither the making of this Agreement nor the execution of the Promissory
Note or other documents provided for hereunder will violate any provision of any
other agreement, indenture, note, Article of Incorporation or Bylaw or other
instrument which is binding upon the Borrower, nor give cause for acceleration
of any indebtedness of the Borrower.



  (b)   All Revolving Loans are and will be used solely for business purposes
and are not and will not be used for personal, family, household or agricultural
purposes.



  (c)   No portion of the proceeds of the Revolving Loans shall be used directly
or indirectly in violation of any provision of any statute, regulation, order or
restriction applicable to the Bank or the Borrower, including, without
limitation, Regulation U of the Board of Governors of the Federal Reserve
System.



  (d)   The execution and delivery of this Agreement, and the performance by
Borrower of its obligations under this Agreement, are within its power, have
been duly authorized by proper action on the part of Borrower, are not in
violation of any existing law, rule or regulation, any order or decision of any
court, the Articles of Incorporation, Bylaws, or other governing documents of
Borrower, as applicable, or the terms of any agreement or restriction to which
Borrower is a party or by which it is bound and do not require the approval or
consent of any person or entity. This Agreement and the Promissory Note, when
executed and delivered, will constitute the valid and binding obligations of
Borrower enforceable in accordance with their terms.



  (e)   Borrower is a corporation validly existing under the laws of the State
of Wisconsin and is duly qualified to do business and is current with its annual
report filing in every jurisdiction in which the nature of its business or the
ownership of its properties requires such qualification.



  (f)   All financial statements, balance sheets and profit and loss statements
of Borrower furnished to Bank were prepared in accordance with generally
accepted accounting principles consistently applied throughout the periods
involved and are correct and complete as of their dates.



  (g)   There is no litigation or administrative proceeding pending or, to the
knowledge of Borrower, threatened against Borrower, which might result in any
material adverse change in the business or financial condition of Borrower.



  (h)   Borrower has no notice or knowledge of any substance which has been, is,
or will be present, used, stored, deposited, treated, or disposed of on, under
or about any real estate now or at any time owned or occupied by the Borrower
which would require clean up, removal or some other remedial action under any
federal, state or local laws, regulations, ordinances, codes or rules. In the
event any such substance is present on such real estate, Borrower shall
indemnify and • hold harmless Bank, its directors, officers, employees and
agents from all loss, costs (including reasonable attorneys fees and expenses),
and liability of every kind and nature resulting from or arising out of or based
upon such substance. Borrower shall immediately notify bank in writing of any
governmental or regulatory action or third party claim instituted or threatened
in connection with any such substance.



  (i)   Borrower has paid all federal and state income taxes or other taxes of
any kind or material owed by it for all past years and no claim is being
asserted against it with respect to any federal or state income taxes for any
past years or with respect to any other federal, state, or other taxes of any
kind or nature for any past years.

8. INTEREST RATE. Borrower agrees to pay interest to Bank on the unpaid
principal balance outstanding from time to time under this Agreement in
accordance with the Promissory Note.

9. PAYMENT SCHEDULE. Borrower agrees to pay Bank the unpaid principal balance
and interest in accordance with the Promissory Note. In addition, Borrower shall
immediately pay Bank any amount by which the Revolving Loans exceed the Credit
Limit or the Adjusted Credit Limit, as applicable, and any prior unpaid
payments. Payments must be made to the Bank at its address indicated on the
signature page hereto and are not credited until received in Bank’s office and
funds are deemed by Bank to be collected. Bank is authorized to make book
entries evidencing Revolving Loans and payments under this Agreement and the
aggregate unpaid amount of all Revolving Loans as evidenced by those entries is
presumptive evidence that those amounts are outstanding and unpaid to Bank.

10. COVENANTS. Borrower shall, so long as any amounts remain unpaid, or Bank has
any commitment to make Revolving Loans under this Agreement:



  (a)   Furnish to Bank, as soon as available, such financial information
respecting Borrower as Bank from time to time requests, and without request
furnish to Bank:



  (i)   Within one hundred twenty (120) days after the end of each fiscal year
of Borrower, a consolidated financial report of Borrower and its subsidiaries,
including a consolidated statement of financial position, balance sheet,
statement of income and retaining earnings, and the related consolidated
statements of operations, for the fiscal year then ended, all in reasonable
detail and satisfactory in scope to Bank, audited by a certified public
accounting firm acceptable to Bank in accordance with generally accepted
accounting principles applied on a consistent basis, certified by the chief
financial representative of Borrower, and



  (ii)   Within forty-five (45) days after the end of each fiscal quarter of the
Borrower, the Borrower’s statement of financial position, balance sheet,
statement of income and retaining earnings, and the related statement of
operations as of the end of each such fiscal quarter; for the period from the
beginning of the fiscal year to the end of such quarter, prepared in accordance
with generally accepted accounting principles applied on a consistent basis,
certified, subject to normal year-end adjustments, by the chief financial
representative of Borrower.



  (b)   Keep complete and accurate business books and records. Permit any
representative of the Bank to visit and inspect any of the Borrower’s tangible
or intangible properties as often as desired by Bank.



  (c)   Pay and discharge all lawful taxes, assessments and governmental charges
upon Borrower or against its properties prior to the date on which penalties
attach, unless and to the extent only that such taxes, assessments or charges
are contested in good faith and by appropriate process by Borrower.



  (d)   Do all things necessary to maintain its existence, to preserve and keep
in full force and effect its agreements, rights and franchises necessary to
continue its business and comply with all applicable laws, regulations and
ordinances.



  (e)   Borrower shall keep all of its financial records located at its
principal place of business as indicated on the signature page of this Agreement
or at such other place as agreed to in writing with Bank.



  (f)   Comply with all the terms and provisions of all other loan agreements
and promissory notes relating to loans by Bank to Borrower.



  (g)   Permit Bank, at any reasonable time during business hours, access to all
of the financial records of Borrower to enable Bank to copy and/or audit
Borrower’s financial records using persons designated by Bank. Borrower shall
pay Bank, upon demand, for the reasonable cost of such audits.



  (h)   Not take any action or permit any event to occur which materially
impairs Borrower’s ability to make payments under this Agreement when due. Such
events include, without limitation, the fact that Borrower, or any surety or
Guarantor for Borrower’s obligations under this Agreement ceases to exist, dies,
or becomes insolvent or the subject of bankruptcy or insolvency proceedings.



  (i)   Maintain, preserve and keep its machinery, equipment and all other
property in good repair and condition and duly pay and discharge all taxes and
other charges imposed upon said properties.



  (j)   Timely perform and observe all of the following financial covenants, all
calculated in accordance with generally accepted principles of accounting
applied on a consistent basis:



  (i)   Maintain at all times a Tangible Net Worth (as defined below) of equal
to or greater than [ * ] dollars ($) [ * ];



  (ii)   Maintain at all times a ratio of Total Liabilities to Tangible Net
Worth equal to or less than [ * ] to [ * ]. Calculated as: total liabilities /
Tangible Net Worth; and



  (iii)   Maintain at all times cash and short-term investments in value, in
aggregate, of equal to or greater than [ * ] dollars ($) [ * ].



  (k)   Not create or permit to exist any lien or encumbrance with respect to
Borrower’s property, except liens in favor of Bank, liens associated with
existing loans provided to Borrower by Wisconsin Department of Commerce and
Madison Development Corporation, liens for taxes if they are being contested in
good faith by appropriate proceedings and for which appropriate reserves are
maintained and liens or encumbrances permitted under any of the Security
Documents.



  (l)   Borrower shall have a sixty (60) day right to cure period if any of the
covenants are not complied with.

11. ADDITIONAL SECURITY. Except as hereinafter provided, this Agreement is
unsecured. This Agreement shall be secured by any and all future security
agreements, collateral pledge agreements, assignments and mortgages from
Borrower to Bank, from any guarantor of this Agreement to Bank, and from any
other person to Bank, providing collateral security for Borrower’s obligations
and payment of the amounts due under this Agreement and the Promissory Note.
Unless a lien would be prohibited by law or would render a nontaxable account
taxable, Borrower also grants to Bank a security interest and lien in any
deposit account Borrower may at any time have with Bank to secure all debts,
obligations and liabilities of Borrower under this Agreement. Bank may at any
time after the occurrence of an event of default set-off any amount under this
Agreement against any deposit balances or other money now or hereafter owed to
Borrower by Bank.

12. DEFAULT AND ACCELERATION. Any one or more of the following events shall
constitute a default hereunder and under the Promissory Note:



  (a)   Borrower fails to pay any amount when due under this Agreement or the
Promissory Note delivered by Borrower pursuant to this Agreement;



  (b)   Any representation or warranty made under this Agreement or information
provided by Borrower in connection with this Agreement is or was false or
fraudulent in any material respect;



  (c)   A material adverse change occurs in Borrower’s financial condition;



  (d)   Borrower fails to timely observe or perform any of the covenants or
duties contained in this Agreement;



  (e)   Any guaranty of Borrower’s obligation under this Agreement is revoked or
becomes unenforceable for any reason;



  (f)   Any event of default occurs under any security agreement;



  (g)   A default by Borrower with respect to any terms or provisions of
documents evidencing any other indebtedness of Borrower to Bank;



  (h)   The Borrower shall admit in writing the inability to pay any of its
debts or shall have made a general assignment for the benefit of creditors, or
shall have applied for or otherwise have a receiver, trustee, or custodian
appointed for any of its property or assets; or



  (i)   The occurrence of any other event which causes the Bank, in good faith,
to deem itself insecure.

Then, at Bank’s option, and upon verbal or written notice to Borrower, given at
any time including after receipt from Borrower of a request for a Revolving
Loan, Bank’s obligation to make Revolving Loans under this Agreement shall
terminate and the total unpaid balance shall become immediately due and payable
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by Borrower.

Bank’s obligation to make Revolving Loans under this Agreement shall
automatically terminate and the total unpaid balance of the Promissory Note
shall automatically become due and payable in the event Borrower becomes the
subject of bankruptcy or other insolvency proceedings. Bank may waive any
default without waiving any other subsequent or prior default. Borrower agrees
to pay Bank’s cost of administration of this Agreement, including reasonable
attorneys’ fees. Borrower also agrees to pay all of Bank’s costs of collection,
before and after judgment, including reasonable attorneys’ fees (including those
incurred in successful defense or settlement of any counterclaim brought by
Borrower or incident to any action or proceeding involving Borrower brought
pursuant to the Federal Bankruptcy Code).

13. CROSS DEFAULT OF ALL OTHER OBLIGATIONS OF BORROWER WITH BANK. As an
inducement to Bank to extend the credit referenced herein, Borrower agrees that
in the event it is in default with respect to this Agreement or the Promissory
Note delivered pursuant hereto, it shall also be in default with respect to all
other agreements, notes, or other documents evidencing Borrower’s other
indebtedness to Bank. Conversely, if any payment is not made when due under any
other note, agreement, assignment or mortgage in favor of the Bank, or if any
event of default should occur as defined in any such note, agreement, assignment
or mortgage, the unpaid balance of the Promissory Note shall at the option of
the holder and without notice, mature and become immediately due and payable.

14. INDEMNIFICATION. Borrower agrees to defend, indemnify and hold harmless
Bank, its directors, officers, employees and agents, from and against any and
all loss, cost, expense, damage or liability (including reasonable attorneys’
fees) incurred in connection with any claim, counterclaim or proceeding brought
as a result of, arising out of or relating to any transaction financed or to be
financed, in whole or in part, directly or indirectly, with the proceeds of any
Revolving Loan or the entering into and performance of this Agreement or any
document or instrument relating to the Agreement by Bank. This indemnity will
survive termination of this Agreement and the repayment of all Revolving Loans.

15. VENUE. To the extent not prohibited by law, venue for any legal proceeding
relating to enforcement of this Agreement shall be, at Bank’s option, the county
in which Bank has its principal office in this state, the county in which
Borrower resides, or the county in which this Agreement was executed by
Borrower.

16. TERMINATION. Unless sooner terminated by Borrower’s default, Borrower’s
right to obtain loans and Bank’s obligation to extend the credit under this
Agreement shall terminate on the date the Promissory Note is due by maturity or
default (the “Termination Date”). The Borrower may terminate Borrower’s right to
obtain loans under this Agreement at any time and for any reason by written
notice to Bank. Such notice of termination signed by Borrower shall be binding
on each Borrower who signs this Agreement. Termination, for whatever reason,
does not affect Bank’s rights, powers and privileges, nor Borrower’s duties and
liabilities, with regard to the then-existing balance under this Agreement.

17. AMENDMENT. No amendment, modification, termination or waiver of any
provision of this Agreement, nor consent to any departure by Borrower from any
provision of this Agreement shall in any event be effective unless it is in
writing and signed by Bank. Any such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given.

18. ENTIRE AGREEMENT. This Agreement is intended by Borrower and Bank as a final
expression of this Agreement and as a complete and exclusive statement of its
terms, there being no conditions to the full effectiveness of this Agreement
except as set forth in this Agreement.

19. NO WAIVER; REMEDIES. No failure on the part of Bank to exercise, and no
delay in exercising, any right, power or remedy under this Agreement shall
operate as a waiver of such right, power or remedy; nor shall any single or
partial exercise of any right under this Agreement preclude any other or further
exercise of the right or the exercise of any other right. The remedies provided
in this Agreement are cumulative and not exclusive of any remedies provided by
law.

20. HEDGING INSTRUMENTS. Borrower’s obligations and Indebtedness hereunder
includes, without limitation all obligations, indebtedness and liabilities
arising pursuant to or in connection with any interest rate swap transaction,
basis swap, forward rate transaction, interest rate option, price risk hedging
transaction or any similar transaction between the Borrower and Bank.

21. UNUSED COMMITMENT FEE. Borrower shall pay a commitment fee in an amount
equal to a rate of .05% per annum multiplied by the average daily unused portion
of the Credit Limit or Adjusted Credit Limit, as applicable, from the date of
the Promissory Note until the Maturity Date (as defined in the Promissory Note),
which shall be payable on the last day of each calendar quarter.

22. NOTICE. Except as otherwise provided in this Agreement, all notices required
or provided for under this Agreement shall be in writing and mailed, sent or
delivered, if to Borrower, at Borrower’s address indicated on the signature page
hereto, and if to Bank, at its address indicated on the signature page hereto,
or, as to each party, at such other address as shall be designated by such party
in a written notice to the other party. All such notices shall be deemed duly
given when delivered by hand, three (3) business days after being deposited in
the mail, sent by certified mail, postage paid, or upon confirmation of delivery
by overnight courier if sent by a nationally-recognized overnight courier;
provided that notice to Bank pursuant to Section 16 (Termination) hereof shall
not be effective until received by Bank.

23. WAIVER OF JURY TRIAL. The Borrower and the Bank hereby jointly and severally
waive any and all right to trial by jury in any action or proceeding relating to
this Agreement, any note, or any other document delivered hereunder or in
connection herewith, or any transaction arising from or connected to any of the
foregoing. The Borrower and the Bank each represent that this waiver is
knowingly, willingly and voluntarily given.

24. DUE ON SALE. In the event that Borrower or substantially all its assets are
sold, the Note shall be considered due payable.

25. BORROWER’S ADDRESS. Borrower shall immediately notify Bank in writing of any
change of address.

26. SUCCESSORS AND ASSIGNS. This Agreement shall be binding upon and inure to
the benefit of Bank and Borrower and their respective heirs, personal
representatives, successors and assigns, except that Borrower may not assign or
transfer any of Borrower’s rights under this Agreement without the prior written
consent of Bank.

27. INTERPRETATION. The validity, construction and enforcement of this Agreement
are governed by the internal laws of Wisconsin. Invalidity of any provision of
this Agreement shall not effect the validity of any other provisions of this
Agreement.

28. PREPARATION FEES. Borrower shall reimburse Bank for all costs and expenses
incurred in connection herewith including the following: Uniform Commercial Code
searches, recording fees, express mail charges, appraisals, credit reports, real
estate searches, title insurance, attorneys’ fees, and similar costs and
expenses.

29. CONFLICT BETWEEN THIS AGREEMENT AND THE PROMISSORY NOTE. In the case of any
ambiguity or conflict between this Agreement and the Promissory Note, this
Agreement will govern.

30. PREVIOUS LOAN AGREEMENTS. This Agreement supersedes and replaces all
previous loan agreements between Bank and Borrower with respect to the Revolving
Loans.

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
below.

Dated as of November 30, 2010.

BORROWER:

TomoTherapy Incorporated

By: /s/ Thomas E. Powell
Thomas E. Powell, Chief Financial Officer


Borrower’s Address:      1240 Deming Way

                          Madison, WI 53717

BANK:

M&I Marshall & Ilsley Bank

By: /s/ Jason D. Lavicky
Jason D. Lavicky, Vice President


By: /s/ Jeffrey T. Ticknor
Jeffrey T. Ticknor, Senior Vice President


Bank’s Address:             One West Main Street

                          Madison, WI 53705

